Citation Nr: 9918036	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty from April 1967 to April 
1969. 

The Board notes that the most recent rating decision on the 
file, dated in September 1995, evaluated the veteran's 
neuropsychiatric disability using the rating criteria 
applicable at that time.  Following the veteran's notice of 
disagreement, the RO issued a statement of the case in 
December 1995, again using the appropriate rating criteria.  
Effective November 7, 1996, regulations concerning the 
evaluation of mental disorders were revised.  Since that 
time, the veteran's claim has been brought before the Board 
without the opportunity for the RO to consider the veteran's 
claim under the old and new rating criteria for mental 
disorders.  Furthermore, the Board is of the opinion that 
another VA psychiatric examination is necessary to properly 
evaluate the veteran's symptoms in the context of the revised 
regulations.  In this respect, the Board notes that the 
record indicates that the veteran failed to report for a VA 
examination scheduled in 1998.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should afford the veteran 
another psychiatric examination to 
determine the nature and degree of 
disability due to PTSD.  The claims 
folder should be reviewed by the 
examiner. 

2.  The RO should review the veteran's 
claim, determine whether the old or the 
new rating criteria are more favorable to 
the veteran, and reevaluate the veteran's 
PTSD using the more favorable criteria.  

3.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case, which 
should include the rating criteria that 
became effective in November 1996, and 
give them the opportunity to respond 
thereto.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this REMAND is to 
ensure compliance with due process consideration.  The Board 
intimates no opinion as to the ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



